Exhibit 10.21

 

320 First Street

San Francisco, CA 94105

Tel.: 415.808.8800

Fax: 415.808.8777

 

www.cp.net

 

June 11, 2001

 

LOGO [g97891img-2.jpg]

 

Mr. Michael Zukerman

 

Dear Mike:

 

We are extremely pleased to offer you the position of Senior Vice President and
General Counsel of Critical Path, Inc. (“ the Company”). This letter (the
“Agreement”) sets forth the basic terms and conditions of your employment with
the Company. By signing this Agreement, you are agreeing to these terms. It is
important that you understand clearly both what your benefits are and what the
Company expects of you. We look forward to your positive response and anticipate
a start date of June 12, 2001.

 

1. Compensation. Your starting base salary will be $250,000.00 on an annualized
basis, which will be paid twice per month, less regular payroll deductions,
which will cover all hours worked. Your compensation will be reviewed annually
by the Board of Directors and/or your immediate supervisor (as described in
Paragraph 3 below) and may be adjusted upward (but not downward) based on
performance and market conditions. Upon termination without Cause or a
constructive termination (as defined in Exhibit A) whether before or after a
Change of Control (as defined in Exhibit A), you will receive, if you (and/or
your legal representatives) execute a full and complete release of, and covenant
not to sue with respect to, any claims or causes of action you may have against
the Company, its officers, directors, employees, agents or affiliates, in the
form prepared by counsel to the Company (the “Release”) and do not withdraw or
rescind such Release during any period that you are permitted to do so by law,
severance as follows:

 

(a) Upon your termination without Cause or your constructive termination by the
Company within the first six (6) months of your employment with the Company, you
shall receive an additional week of your then current base salary plus an
additional week of your then current benefits (as described in paragraph 8)
provided at Company expense for each week you have been employed by the Company.
At no time, however, will you receive more than an additional six (6) months of
your then current base salary or more than the six (6) months of the
continuation of your then current benefits (as described in paragraph 8) from
the Company;

 

(b) Upon your termination without Cause or your constructive termination at any
time after you have been employed by the Company for more than six (6) months,
you shall receive an additional six (6) months of your then current base salary
plus six (6) months continuation of your then current benefits (as described in
paragraph 8) from the Company.

 



--------------------------------------------------------------------------------

Page 2

 

2. Stock Option. Subject to the approval of the Company’s Board of Directors or
a duly authorized subcommittee thereof, the Company will grant you an option to
purchase 225,000 shares (the “Shares”) of Common Stock. The price of the Shares
shall be the fair market value for the Common Stock at either (a) the date that
you started working for the Company (the “Start Date”) or (b) the date that the
Board of Directors or a duly authorized subcommittee thereof approves the grant,
whichever date is later. Subject to your full-time employment by the Company at
each vesting date, the Shares will vest over four years as follows: 25% of the
shares will vest on the one year anniversary of the Start Date. Subject to your
full-time employment by the Company at each such monthly vesting date, the
remaining 75% of the Shares will vest in equal monthly installments over the
three years following such first anniversary of the Start Date.

 

Your stock option agreement will provide for acceleration of your vesting in the
following circumstance: If you are terminated without Cause or by constructive
termination following a Change of Control, 100% of your then unvested Shares
will automatically vest.

 

The specific terms of the option shall be set forth in an option agreement to be
issued pursuant to the Company’s stock option plan.

 

3. Duties. Your job title will be Senior Vice President and General Counsel and
you will report to President and Chief Operating Officer. Alternatively, you may
also, at the option of the Company, be asked to report to the Chief Executive
Officer of the Company. Your duties will include those appropriate to your
position as determined by the President and Chief Operating Officer or the Chief
Executive Officer, as the case may be. You may be assigned other duties as
needed, and your duties may change from time to time on reasonable notice, based
on the needs of the Company and based on your skills, both as reasonably
determined by the Company.

 

As an exempt employee you will, to the best of your ability and experience,
loyally and conscientiously perform the duties and obligations required of you
pursuant to the terms of this Agreement. You are required to follow office
policies and procedures adopted from time to time by the Company and to take
such general direction consistent with your positions within the Company as you
may be given from time to time from the President and Chief Operating Officer or
the Chief Executive Officer (as the case may be). The Company reserves the right
to change these policies and procedures at any time upon reasonable notice.
(Also see Adjustments and Changes in Employment Status). You are required to
devote your full business energies, efforts and abilities to your employment.

 

4. Adjustments and Changes in Employment Status. You understand that the Company
reserves the right to make personnel decisions regarding your employment,
including but not limited to decisions regarding any promotion, transfer or
disciplinary action, up to and including termination, consistent with the needs
of the business; provided that any of the foregoing changes shall be subject to
your rights under this Agreement.

 



--------------------------------------------------------------------------------

Page 3

 

5. Confidentiality Agreement. You will be required to execute the Company’s
standard confidentiality agreement (the “Confidentiality Agreement”) in the form
of Exhibit B.

 

6. Immigration Documentation. Please be advised that your employment is
contingent on your ability to prove your identity and authorization to work in
the U.S. for the Company. You must comply with the Immigration and
Naturalization Service’s employment verification requirements requested by the
Company.

 

7. Representation and Warranty of Employee. You represent and warrant to the
Company that the performance of your duties will not violate any agreements with
or trade secrets of any other person or entity.

 

8. Employee Benefits. You will be eligible for standard benefits package for
executives, including 18 days of PTO. You will be provided with health insurance
benefits as provided in our benefit plans. These benefits may change from time
to time. You will be covered by workers’ compensation insurance and State
Disability Insurance, as required by California state law. You will also be
eligible to participate in any formal executive bonus plan sponsored by the
Company that is made generally available to its officers. As you know, no such
executive bonus plan exits at this time.

 

9. Term of Employment. Your employment with the Company is “at-will.” In other
words, either you or the Company can terminate your employment at any time for
any reason, with or without cause and with or without notice. Any such
termination will be subject to this Agreement.

 

10. Binding Arbitration. You will be required to execute the Company’s standard
arbitration agreement (the “Arbitration Agreement”) in the form of Exhibit C.

 

11. Integrated Agreement. This Agreement, and its Exhibits, supersedes any prior
agreements, representations or promises of any kind, whether written, oral,
express or implied between the parties hereto with respect to the subject
matters herein. It constitutes the full, complete and exclusive agreement
between you and the Company with respect to the subject matters herein. This
Agreement cannot be changed unless in writing, signed by you and the Chief
Executive Officer of the Company.

 

12. Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement shall remain in full force and
effect and shall in no way be affected, and the parties shall use their best
efforts to find an alternative way to achieve the same result.

 

I request that you notify us of your acceptance of this offer by signing this
Agreement and giving or sending it back to us by June     , 2001. This Agreement
may be executed by facsimile signature. As you know, we are very excited about
the contribution you can make to the future success of the Company and look
forward to continuing to build a successful company together.

 



--------------------------------------------------------------------------------

Page 4

 

We look forward to your joining our organization. If there is any matter in this
Agreement that you wish to discuss further, please do not hesitate to speak to
me.

 

Sincerely,

/s/    DAVID HAYDEN

David Hayden

Chairman, Board of Directors and

Chief Executive Officer

 

I accept the Company’s offer under the terms expressed in this Agreement. I
understand that this is not an employment contract for any fixed period, and
that either party may end the employment relationship at any tine for any reason
subject to the terms set forth above.

 

Date: 6/12/01

 

/s/    MICHAEL J. ZUKERMAN

 



--------------------------------------------------------------------------------

Exhibit A

 

DEFINITIONS

 

“Change of Control” shall mean the consummation of one of the following:

 

(a) the acquisition of 50% or more of the outstanding stock of the Company
pursuant to a tender offer validly made under any federal or state law (other
than a tender offer by the Company);

 

(b) a merger, reverse merger, consolidation or other reorganization of the
Company (other than a reincorporation of the Company), if after giving effect to
such merger, consolidation or other reorganization of the Company, the
stockholders of the Company immediately prior to such merger, reverse merger,
consolidation or other reorganization do not represent a majority in interest of
the holders of voting securities (on a fully diluted basis) with the ordinary
voting power to elect directors of the surviving or resulting entity after such
merger, consolidation or other reorganization,

 

(c) the sale of all or substantially all of the assets of the Company to a third
party who is not an affiliate of the Company; or

 

(d) the dissolution of the Company pursuant to action validly taken by the
stockholders of the Company in accordance with applicable state law.

 

“Cause” shall mean (i) any act of personal dishonesty taken by the Employee in
connection with his responsibilities as an Employee; (ii) conviction of a
felony; (iii) an act by the Employee which constitutes gross misconduct; (iv)
material breach by the Employee of the Employee’s obligations under Section 3 of
this Agreement; or (v) Employee’s material breach of any element of the
Company’s Confidentiality Agreement, including without limitation, Employee’s
theft or other misappropriation of the Company’s proprietary information.

 

“Constructive Termination” shall mean your resignation as a result of any action
by the Company (or its successor or acquirer) that constitutes

 

  (i) a material reduction in either your compensation or your responsibilities;
or

 

  (ii) your relocation to a facility or a location outside the City and County
of San Francisco and the County of Alameda, or

 

  (iii) the Company’s material breach of this Agreement,

 

and is not cured within fifteen (15) business days of your provision to the
Company of notice thereof.